Case: 1:19-cr-00072-JRA Doc #: 19 Filed: 07/24/19 1 of 6. PageID #: 99




                                    IN THE UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA,                       )
                                                )       CASE NO.: 1:19-cr-72
        Plaintiff,                              )
                                                )       JUDGE ADAMS
v.                                              )
                                                )
CHARLES GOODE JR.                               )       SENTENCING MEMORANDUM
                                                )       MOTION FOR PLACEMENT RECOMMENDATION
        Defendant.                              )       MOTION FOR DRUG PROGRAM
                                                )       RECOMMENDATION

        Charles Goode had a diﬃcult childhood. Both his parents abused crack cocaine and his father

abused heroin when Charles was a child. PSR, ❡49. Charles also received physical abuse from his mother

when he was a child. Although Charles reports a good rela onship with his siblings, he has no

rela onship with his father. PSR, ❡ 49.

        At age 5, Charles was removed from his parent’s custody and placed into foster care. PSR, ❡49.

        Charles grew up in lower-class areas where drugs and violence were present. PSR, ❡ 49. At age

13, he was “out in the streets,” and he ﬁrst witnessed a dead body shortly a er that me. PSR, ❡ 49.

        Charles spent 10 months in juvenile deten on at 14 years old and spent six months when he was

16 years old. PSR, ❡ 49.

        Charles has never been married and has no children. He resides in Cleveland with his cousin.

PSR, ❡ 50.

        Charles was shot in his right leg in 2017 and was hospitalized. He was “pistol-whipped” in 2011

and 2017. PSR, ❡51.
Case: 1:19-cr-00072-JRA Doc #: 19 Filed: 07/24/19 2 of 6. PageID #: 100




        In 2008, Charles was diagnosed with schizophrenia and depression. Charles was prescribed

medica on for his schizophrenia. In 2002, Charles a empted suicide. PSR, ❡ 52. Charles a empted to

hang himself when he was in prison. Charles s ll has suicidal idea ons. PSR, ❡ 52.

        Professional personnel from Mur s Taylor Human Services, located at 2121 St. Clair Avenue,

Cleveland, Ohio, 4144, assessed Charles in 2015 and 2016. Charles was again diagnosed with paranoid

schizophrenia. Charles also suﬀers from anger management problems and hallucina ons. PSR, ❡ 53.

        Charles has substance abuse problems. PSR, ❡ 54. He began using marijuana at age 13 years old

on a daily basis. Since age 14, Charles has been using alcohol and increased his use of alcohol every day

since age 25. PSR, ❡ 54. Charles started using cocaine and crack when he was 27. Id. Charles also used

heroine, Percocet and ecstasy. Id.

        Charles has started drug abuse programs , but has not successfully completed these programs.

PSR, ❡55.

        Charles agrees that he would beneﬁt from a comprehensive program that would evaluate the

seriousness of his addic on that would give him “tools” to combat his addic on.

        Charles knows that he is being sent to prison. He truly desires that he can bring his addicton

under control and receive treatment for his mental illness. Charles desires to be trained in a skill where

he could earn a living a er serving his me.

        Charles and the undersigned discussed what Charles wanted to do to support himself. We

reviewed the programs that the federal government has to train him to earn a living when he is released.

Charles appeared relieved when he discovered that he could be trained to do something where he could

earn a decent living. He is aware of his prior criminal record and understands that this record will hurt
Case: 1:19-cr-00072-JRA Doc #: 19 Filed: 07/24/19 3 of 6. PageID #: 101




him when trying to ﬁnd a job. He was relieved to hear, however, that if properly trained, he could have a

skill where he could be employed, in spite of his criminal history.

        When Charles was at Core Civic, (formerly CCA), he was well behaved. We were able to talk

without agita on. However, when I visited Charles at the County Jail, he told me that he was not

administered his medicine. His behavior,during an A orney-Client visita on, reached the point where he

was close to being out of control. Much of the consulta on was calming Charles down so we could

discuss legal ma ers.

        Medical records from Mur s Taylor Human Services on August 24, 2015, showed that Charles

wanted to work but he was concerned that employment would aﬀect his beneﬁts. Charles has a desire

to be a produc ve member of society, but his training is limited to food management and produc on.

(working at fast food restaurants). Charles is torn because he believes if he tries to be er himself, he will

lose his beneﬁts.

        Charles feels trapped. He wants to work but if he works at menial jobs, he may not be able to

receive disability beneﬁts, including mental health care.

        Proper and competent training and proper medica on may turn Charles Goode into a produc ve

ci zen. Proper training will help him obtain a well paying job in one of the trades.

        A er reviewing the trades that are taught in federal prison, Charles moves that this Court

recommend a placement so he can receive training in welding. The Defendant, Charles Goode, Jr. is

aware that the Court’s recommenda on is not a guarantee that the Bureau of Prisons would train him in

welding. However, Charles is aware that the Bureau of Prisons will seriously consider a recommenda on

from a United States District Court Judge. The Defendant, Charles Goode, is aware that once he arrives at
Case: 1:19-cr-00072-JRA Doc #: 19 Filed: 07/24/19 4 of 6. PageID #: 102




the Bureau of Prisons facility, Charles must apply to be trained in a skill that is taught in the Bureau of

Prisons. Charles is aware that he must earn a posi on in the area he wants to be trained.

        The Defendant, Charles Goode Jr. moves this Court to recommend placement at a Bureau of

Prison facility that has training for welding.

        Charles suﬀers from addic on. The lack of parental supervision at a very young age and the

abuse of drugs and alcohol star ng at a very young age are factors that caused charles’ drug addic on.

Had someone helped Charles at this young age, we would probably not be here.

        This defendant needs the 500 hour drug program. A er being properly medicated, he needs the

“tools” given to those who a end and complete this drug programs. With these tools, Charles has a

chance to control his addic on.

        Based upon the above facts, the Defendant Charles Goode moves this Court to recommend the

500 hour drug program. Charles is aware that this is only a recommenda on, but is aware that the

recommenda on comes from a United States District Court Judge. Charles is willing to do what he must

do to get into this program and complete this program.

        Parental drug abuse, being placed in foster care at a very early age (age 5), being introduced to

drugs at the age of 13, running the streets and seeing his ﬁrst dead body in his early teens is a path of life

no one should be forced to take. Charles did not choose the absence of parental supervision and

parental drug abuse when he was an adolescent. Charles did not have proper parental supervision when

he was introduced to marijuana when he was 13. Charles did not choose to be separated from his

parents and put in a foster home at age 5. He had no parental help to teach him the diﬀerence between

right from wrong.
Case: 1:19-cr-00072-JRA Doc #: 19 Filed: 07/24/19 5 of 6. PageID #: 103




        From an early age, Charles was stricken with a mental condi on. Charles did not ask for this

mental condi on.

        “The proba on oﬃcer has iden ﬁed the following as poten al grounds for a variance from the

applicable guideline provisions: History and characteris cs of the defendant. The defendant has a long

history of documented mental health problems.” PSR, ❡ 87.

        The Defendant moves for a variance. The defense suggests a variance from the low end of the

guideline range.

        Charles would be punished. During the me he is being punished, he would have the me to

complete his training for welding. In addi on,Charles would also have enough me to be admi ed into

and complete the 500hour drug program.

                                                      Summary

        The Defendant, Charles Goode, moves this Court for the following:

            1. That this Court recommend that he be placed in one of the ins tu ons that has a

                   welding program. (A list of ins tu ons that oﬀer welding is a ached hereto as exhibit A).

            2. That the Court recommends he be accepted in the drug program. The Defendant knows

                   he must apply and that it is a recommenda on only; and

            3. That the Court vary downward.



        Respec ully submi ed,

                                                                             /s/Joseph W. Gardner        _
                                                                            JOSEPH W. GARDNER #0033400
                                                                                             19 E Front St.
                                                                                    Youngstown, OH 44503
                                                                                    Phone: (330) 533-1118
Case: 1:19-cr-00072-JRA Doc #: 19 Filed: 07/24/19 6 of 6. PageID #: 104




                                                                                  Fax: (330) 743-6323
                                                                                   JWG1118@gmail.com
                                                                                  A orney for Defendant

                                             CERTIFICATION

         I hereby cer fy that on July 24, 2019, a copy of the foregoing was ﬁled electronically. No ce of
this ﬁling will be sent by opera on of the Court’s electronic ﬁling system to all par es indicated on the
electronic ﬁling receipt. All other par es will be served by regular US mail. Par es may access this ﬁling
through the Court’s system.

                                                                          /s/Joseph W. Gardner        _
                                                                         JOSEPH W. GARDNER #0033400
                                                                                  A orney for Defendant
